Per Curiam.
The writ brings up the conviction of the defendant, Petrella, under section 6 of the Disorderly Persons act. 2 Oomp. Stat., p. 1928. There is nothing in the record to show that he was a common thief, burglar or pickpocket — the characterization of the statute. The defendant does not appear to ever have been convicted of picking pockets, burglary or thieving. He does appear to have been a bad sort and was previously convicted of two assaults and a violation of the Mann White Slave act. He was looking around, he says, for dope when he was arrested. We regret we cannot sustain the conviction, but he does not come within the purview of the statute.
The conviction is reversed.